DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 12 February, 2019.
Claims 1 – 7, 9, 11, 12 and 14 have been amended.
Claims 1 - 18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 recite a computer program and a computer readable data carrier for storing the program for executing the method steps of Claim 16, and are in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1 and 16 – 18 recite: “determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types”. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by software executed by any suitable device. However, the specification fails to disclose the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. How the recommended adjustment is determined is not disclosed. The specification describes using collected data to identify parameters of a model that allows simulation of different insulation apportionment scenarios. How the simulation is programmed into the computer is not disclosed, nor is how the results of the simulation are used to determine the adjustment. As such the claim is unreasonably broad and encompasses any evaluation leading to unpredictable results. No examples of the evaluation are given requiring undue experimentation to achieve the same results.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Claims are Directed to Non-Statutory Subject Matter
Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claims are not directed to one of the statutory categories (process, machine, manufacture or composition). Claim 17 is directed to computer program instructions which constitute “software per se”. Similarly, the recited computer-readable data carrier may reasonably be construed to include signals or carrier waves, which are not directed to one of the statutory categories (process, machine, manufacture or composition) and is non-statutory. 
The Claims are Directed to a Judicial Exception without Significantly More
The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 16 is representative. Claim 16 recites:
A method for optimizing basal administration timing in a standing basal insulin regimen for a subject, the method comprising:
obtaining the standing basal insulin regimen for the subject, wherein the standing basal insulin regimen specifies (i) a total amount of basal insulin medicament for a recurring period, (ii) one or more basal injection event types in a set of basal injection event types for the recurring period, and (iii) a respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a past time course, the past time course comprising a first plurality of instances of the recurring period and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;
evaluating the plurality of glucose measurements over the past time course using a stop condition, 
wherein, when the stop condition is satisfied, the method further comprises:
determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more periodic injection event types; and
communicating the recommended adjustment to: (i) the subject for manual adjustment of the basal insulin regimen, (ii) an insulin pen charged with delivering the standing basal insulin regimen to the subject, or (iii) a health care practitioner associated with the subject.
Claims 17 and 18 recite a computer program stored on a data carrier, and Claim 1 recites a device that executes the steps of the method recited in Claim 16.
Claims 1 - 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
evaluating the plurality of glucose measurements over the past time course using a stop condition, 
wherein, when the stop condition is satisfied, the method further comprises:
determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more periodic injection event types. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: 
The claims, as illustrated by Claim 16, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that a health care practitioner typically determines a total amount of basal insulin medicament a subject should take and the allotment of the medicament between a single injection event or in multiple events over the course of the day. Similarly, the specification implies that the practitioner optimizes the insulin regimen at subsequent visits (@ page 2). Determining adjustments to a basal insulin regimen, including either or both of the number of injection events and/or the allotment of the total insulin amount between injection events, using well-known techniques as disclosed in the specification, is a process that, except for generic computer implementation steps, can be performed in the human mind. Similarly, comparing a plurality of glucose measurements to a stop condition such as a comparison of glucose measurements related to a fasting period – (i.e. a measurement taken a predetermined amount of time before the fasting event and a measurement taken a predetermined amount of time within or after the fasting event indicates a deviation between the measurements by more than a threshold amount); - is a process that can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 16, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Collecting and evaluating glucose measurements of a subject to recommend an adjustment to the subject’s insulin regimen is process that merely organizes this human activity. This type of activity includes conduct that would normally occur when managing a patient’s insulin regimen. For example, the specification discloses that it is routine in medicine for a doctor to determine am initial insulin regimen – i.e. total amount of insulin per day, and the allotment of the insulin into a single or multiple injections – and to evaluate the effectiveness of the regimen, and make adjustments. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
obtaining the standing basal insulin regimen for the subject, wherein the standing basal insulin regimen specifies (i) a total amount of basal insulin medicament for a recurring period, (ii) one or more basal injection event types in a set of basal injection event types for the recurring period, and (iii) a respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types;
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a past time course, the past time course comprising a first plurality of instances of the recurring period and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made;
communicating the recommended adjustment to: (i) the subject for manual adjustment of the basal insulin regimen, (ii) an insulin pen charged with delivering the standing basal insulin regimen to the subject, or (iii) a health care practitioner associated with the subject.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The device comprising a processor and memory storing instructions is recited at a high level of generality in Claim 1, such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract regimen optimization process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract regimen optimization process. Obtaining information related to a standing basal insulin regimen and a plurality of glucose measurements for a subject using conventional devices is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a processor and memory). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: evaluating glucose measurements for fasting events (2, 3); types of injection events (8, 13); measurement intervals and time courses (14, 15); those that recite additional abstract ideas including: comparing first and second central tendency measures (3); computing a moving period of variance (4); simulating future glucose concentrations, calculating a glycemic risk metric as defined including meal data and exercise data (9 - 12); those that recite well-understood, routine and conventional activity or computer functions including: obtaining indications of fasting events from the subject, from a wearable device (5, 6); obtaining injection event data (7, 9); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 15, 17 and 18 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 8 and 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al.: (US PGPUB 2009/0271729 A1) in view of Yodfat et al.: (US PGPUB 2008/0319384 A1).
CLAIMS 1 and 16 – 18
Clark discloses a blood glucose management system that includes the following limitations:
A method for optimizing basal administration timing in a standing basal insulin regimen for a subject; (Clark 0021), 
the method comprising:
obtaining a first data set, the first data set comprising a plurality of glucose measurements of the subject over a past time course, the past time course comprising a first plurality of instances of the recurring period and, for each respective glucose measurement in the plurality of glucose measurements, a timestamp representing when the respective measurement was made; (Clark 0005, 0014, 0019, 0032, 0037, 0044);
evaluating the plurality of glucose measurements over the past time course using a stop condition, (Clark 0020 – 0024, 0052, 0053)
wherein, when the stop condition is satisfied, the method further comprises: determining a recommended adjustment comprising a change in the number of basal injection event types in the standing basal insulin regimen and/or a change in the respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more periodic injection event types; (Clark 0005, 0021);
Clark teaches a device for executing a method to optimize basal insulin administration that includes obtaining a plurality of timestamped glucose measurements over recurring time periods, and evaluating the measurements using a stop condition such as comparing the measurement to relative minimum or maximum values, rate of change of the values, etc. The information is displayed for comparison and to enable the user to adjust the amount and timing for boluses to an optimum level. Clark dispenses insulin according to an established or tailored basal insulin profile including periodic dispenses in typical monophasic or biphasic patterns (i.e. basal injection event types). With respect to the following:
obtaining the standing basal insulin regimen for the subject, wherein the standing basal insulin regimen specifies (i) a total amount of basal insulin medicament for a recurring period, (ii) one or more basal injection event types in a set of basal injection event types for the recurring period, and (iii) a respective apportionment of the total amount of basal insulin medicament between each respective basal injection event type in the one or more basal injection event types; (Yodfat 0053, 0080, 0081, 0083, 0108); 
communicating the recommended adjustment to: (i) the subject for manual adjustment of the basal insulin regimen, (ii) an insulin pen charged with delivering the standing basal insulin regimen to the subject, or (iii) a health care practitioner associated with the subject; (Yodfat 0021).
Yodfat discloses a tailored basal insulin delivery system and method that includes assigning an initial basal insulin injection pattern that most likely conforms to the patient’s needs. The 
Examiner notes that the specification discloses that initial insulin regimens may be routinely adjusted by a provider. The claims merely automate this manual process.
CLAIMS 2 and 3
The combination of Clark/Yodfat discloses the limitations above relative to Claim 1. Additionally, Clark discloses the following limitations:
the evaluating the plurality of glucose measurements over the past time course using the stop condition comprises: obtaining one or more fasting events in the past time course, wherein each fasting event is associated with a different instance of the recurring period in the first plurality of instances of the recurring period; (Clark 0018, 0032 – 0034);
comparing, for each respective fasting event in the one or more fasting events, (i) one or more first glucose measurements of the subject in the first data set occurring at a first time slot that is a first predetermined amount of time prior to a beginning of the respective fasting event to (ii) one or more second glucose measurements of the subject in the first data set occurring at a second time slot that is at a predetermined point within or after the respective fasting event, thereby obtaining one or more comparisons,
the stop condition is satisfied when the one or more comparisons indicate that the respective one or more first glucose measurements deviate from the corresponding respective one or more second glucose measurements by more than a threshold amount; (Clark 0048).
Clark teaches comparing glucose measurement from different time slots in a recurring period including identifying deviations from previous periods. With respect to the following:
wherein the standing basal insulin regimen specifies a single basal injection event type for the recurring period; (Yodfat 0081);
the recommended adjustment is to increase the number of basal injection event types to two basal injection event types and to apportion the total amount of basal insulin medicament between the two basal injection event types; (Yodfat 0080, 0081).
Yodfat teaches monophasic injection patterns, and allowing selection of a biphasic injection pattern based on an evaluation of the patient’s glycemic status as shown above. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included obtaining, modifying and communicating changes to an initial basal regimen, in accordance with the teaching of Yodfat, in order to achieve better glycemic control.
CLAIM 3
Claim 3 is rejected on the same bases as Claim 2 above. With respect to Claim 3, Clark also teaches collecting a number of measurements and building an average value – i.e. a measure of central tendency (Clark 0052 – 0056).
CLAIM 4

Claim 4 recites a formula for computing an average variance of glucose measures relative 
CLAIM 5

Claim 5 recites a receiving an indication of a fasting event from the user. Clark teaches a user selecting time periods for events including fasting events (Clark 0030 – 0032)
CLAIMS 8 and 13

Claims 8 and 13 recite basal injection event types for the recurring period consists of “morning basal,” and “night basal,” the standing basal insulin regimen specifies a single basal injection event type for the recurring period of “morning basal,” and the recommended adjustment is to add the “night basal” basal injection event type to the standing basal insulin regimen and to apportion the total amount of basal insulin medicament between the “night basal” basal injection event type and the “morning basal” basal injection event type. Yodfat teaches morning and night basal events and recommending a biphasic or monophasic pattern based on the patient’s glycemic status. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included obtaining, modifying and communicating changes to an initial basal regimen, in accordance with the teaching of Yodfat, in order to achieve better glycemic control.
CLAIMS 14 and 15
Claims 14 and 15 recite:
wherein successive measurements in the plurality of glucose measurements in the first data set are autonomously taken from the subject at an interval rate of 5 minutes or less, 3 minutes or less, or 1 minute or less; 
wherein the past time course is the last week, the last two weeks, or the last month and wherein the method is repeated on a recurring basis over time, and the basal insulin medicament consists of a single insulin medicament having a duration of action that is between 12 and 24 hours or a mixture of insulin medicaments that collectively have a duration of action that is between 12 and 24 hours; (Clark 0005).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al.: (US PGPUB 2009/0271729 A1) in view of Yodfat et al.: (US PGPUB 2008/0319384 A1) Pesach et al.: (US PGPUB 2007/0249916 A1).
CLAIM 6
The combination of Clark/Yodfat discloses the limitations above relative to Claim 2. With respect to the following limitations:
wherein the obtaining the one or more fasting events comprises receiving a second data set from a wearable device worn by the subject, and the second data set indicates a physiological metric (Pesach 0007).
Pesach teaches wearable glucose sensors are known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included wearable sensors, in accordance with the teaching of Pesach, in order to avoid finger pricks for determining glucose level.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al.: (US PGPUB 2009/0271729 A1) in view of Yodfat et al.: (US PGPUB 2008/0319384 A1) in view of Searle et al.: (US PGPUB 2016/0074587 A1) in view of Thys-Jacobs: (US .
CLAIM 7
The combination of Clark/Yodfat discloses the limitations above relative to Claim 1. With respect to the following limitations:
obtaining a third data set from an insulin pen used by the subject to apply the standing basal insulin regimen, the third data set comprising a plurality of insulin medicament records, each respective insulin medicament record in the plurality of medicament records comprising: (i) a respective insulin medicament injection event including an amount of basal insulin medicament injected into the subject and (ii) a corresponding insulin event electronic timestamp that is automatically generated by the insulin pen upon occurrence of the respective insulin medicament injection event, (Searle 0007, 0036, 0039, 0058);
using the third data set and the standing basal insulin regimen to determine one or more recurring periods in the past time course that do not comply with the standing basal insulin regimen for the subject; (Searle 0039).
Searle teaches a system and method for capturing dose information using an insulin pen. The pen captures the amount of insulin and a timestamp and transmits the data for further processing including analyzing the data for deviations in the therapy regimen. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included capturing dose administrations and determining patient compliance with the regimen, in accordance with the teaching of Searle, in order to allow for adjustments to the regimen based on the doses delivered and blood glucose levels over a period of time (0039). With respect to the 
excluding from the stop condition evaluation those glucose measurements in the one or more recurring periods in the past time course that do not comply with the standing basal insulin regimen; (Thys-Jacobs column 7 line 60 to column 8 line 3).
Thys-Jacobs teaches a method for treatment of a medical condition that includes determining compliance with a treatment regimen and excluding data from analysis during period of time when the patient was not compliant with the regimen. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included excluding data for non-compliant periods from analysis, in accordance with the teaching of Thys-Jacobs, in order to rely on data from compliant periods when determining if a therapy adjustment should be made.
Claims 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al.: (US PGPUB 2009/0271729 A1) in view of Yodfat et al.: (US PGPUB 2008/0319384 A1) Searle et al.: (US PGPUB 2016/0074587 A1) in view of Searle et al.: (US PGPUB 2016/0074587 A1) in view of Stahl: (US PGPUB 2018/0296142 A1).
CLAIM 9
The combination of Clark/Yodfat discloses the limitations above relative to Claim 1. With respect to the following limitations:
obtaining a second data set from an insulin pen used by the subject to apply the standing basal insulin regimen, the second data set comprising a plurality of insulin medicament records over the past time course, each insulin medicament record in the plurality of medicament records comprising: (i)a respective insulin medicament injection event representing an insulin medicament injection of the basal insulin medicament into the subject using the insulin pen and (ii) a corresponding electronic timestamp that is automatically generated by the insulin pen upon occurrence of the respective insulin medicament injection event; (Searle 0007, 0036, 0039, 0058);
Searle teaches a system and method for capturing dose information using an insulin pen. The pen captures the amount of insulin and a timestamp and transmits the data for further processing including analyzing the data for deviations in the therapy regimen. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included capturing dose administrations and determining patient compliance with the regimen, in accordance with the teaching of Searle, in order to allow for adjustments to the regimen based on the doses delivered and blood glucose levels over a period of time (0039). With respect to the following limitation:
using the first data set and the second data set to simulate a glucose concentration of the subject over a future time course a plurality of times, thereby computing a plurality of simulations of the glucose concentration of the subject over the future time course, wherein each respective simulation in the plurality of simulations is associated with a different apportionment of the total amount of basal insulin medicament across the set of basal injection event types; (Stahl 0010, 0016, 0021, 0034, 0043).
Clark discloses making predictions of future glucose levels, and the short and long term consequences of certain events (0009, 0025); however, Clark does not disclose a plurality of simulations using different dosing regimens (i.e. the amount and timing of doses).  Stahl discloses a glucose prediction and therapy recommendation system that includes simulating the 
the evaluating the plurality of glucose measurements over the past time course using the stop condition comprises evaluating the glucose concentration of the subject across the future time course in each respective simulation in the plurality of simulations by calculating a glycemic risk metric for each simulation, the stop condition is satisfied when a first simulation in the plurality of simulations minimizes the glycemic risk metric, by more than a threshold amount as compared to one of (i)  a reference simulation of the glucose concentration of the subject over the future time course based upon the apportionment of the total amount of basal insulin medicament across the set of basal injection event types specified in the standing basal insulin regimen and (ii) the glucose concentration of the subject across the first data set, and the apportionment of the total amount of basal insulin medicament across the set of basal injection event types in the first simulation is different than that of the standing basal insulin regimen; (Stahl 0012, 0013, 0021, 0044, 0047)
Stahl discloses simulating different dosage alternative and determining dangerous future high or low values (i.e. a glycemic risk metric) for each simulation, allowing the user to assess the risk of different scenarios. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included simulating the risk of different dosing scenarios, in accordance with the teaching of Stahl, in order to allow for optimizing the regimen based on the doses delivered and blood glucose levels over a future period of time

CLAIMS 10 - 12
Stahl discloses assessing the day-to-day variability of glucose measurements (0043); simulating future glucose levels in view of meals (0014); and physical activity (i.e. exertion data) (0043). It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the basal insulin administration system of Clark so as to have included simulating the risk of different dosing scenarios in view of meals and activity, in accordance with the teaching of Stahl, in order to allow for optimizing the regimen based on the doses delivered and blood glucose levels over a future period of time
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0019396 A1 to Carlsgaard discloses an insulin dosage and recommendation system.
US 2008/0208027 A1 to Heaton discloses a glucose measurement system that includes adjusting and refining the diabetes therapy to individual needs by adjusting basal insulin rate and time and the amount of boluses.
US PGPUB 2003/0028089 A1 to Galley et al. discloses a diabetes management system that includes recommending dose adjustments for insulin.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 26 July, 2021